Citation Nr: 1825009	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle (hereinafter "right ankle disability").


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2014 decision, the Board determined that an initial 10 percent rating, and no higher, was warranted throughout the appeal period for the Veteran's right ankle disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated and remanded the Board's June 2014 decision on this issue.

In August 2016 and May 2017, the Board remanded this issue for further evidentiary development.  For the reasons discussed below, another remand is required before the Board can adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the right ankle claim because while VA examinations conducted in September 2016 and January 2017 found that the Veteran suffered from pain on dorsiflexion and plantar flexion, the reports did not reflect the point at which pain began or ended.  Further, the examinations did not contain range-of-motion findings that were adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

Following the Board's latest remand, the Veteran underwent a VA contract examination in July 2017.  The examination report contains initial range of motion testing, as well as a notation from the examiner that there was evidence of pain on both dorsiflexion and plantar flexion.  However, the examination report again failed to provide information on the point at which pain began or ended.  The examination report also did not include range-of-motion findings for the Veteran's right ankle in weight-bearing and nonweight-bearing positions, but only stated that there was objective evidence of pain on range of motion testing.  Further, the examiner provided no information on what, if any, functional limitations were present in the Veteran's right ankle as a result of this objective evidence of pain.  Consequently, the July 2017 VA examination is inadequate for rating purposes.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  On remand, the Veteran should be afforded a new VA examination which addresses all functional limitations due to the Veteran's right ankle, as well as the Veteran's reports of pain in the right ankle on both passive range of motion testing and when the joint was used in non-weight bearing. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since January 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of the service-connected right ankle disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right ankle; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




